White, P. J.
The allegation of the indictment as to the brand upon the stolen animal and the brand proven upon the hide of the animal found in defendant’s possession did not correspond, and the variance was fatal. It is unnecessary that the brand should be averred in the indictment as part of the descriptive identity of a stolen animal, but when so averred it must, like any other descriptive matter of identity, be strictly proven as alleged. Warrington v. The State, 1 Texas Ct. App. 168; Ranjel v. The State, 1 Texas Ct. App. 461; Rose v. The State, 1 Texas Ct. App. 401; Hill v. The State, 41 Texas, 257.
The judgment is reversed and the cause remanded.

Reversed and remanded.